
	
		I
		111th CONGRESS
		2d Session
		H. R. 5001
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2010
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to provide
		  that an individual’s entitlement to any benefit thereunder shall continue
		  through the month of his or her death (without affecting any other person’s
		  entitlement to benefits for that month) and that such individual’s benefit
		  shall be payable for such month only to the extent proportionate to the number
		  of days in such month preceding the date of such individual’s
		  death.
	
	
		1.Short titleThis Act may be cited as the
			 Benefit Adjustment of Social Security Income Compensation
			 Act of 2010 or the BASIC
			 Act.
		2.Continuation of
			 benefits through month of beneficiary’s death
			(a)Old-Age
			 insurance benefitsSection 202(a) of the
			 Social Security Act (42 U.S.C. 402(a))
			 is amended by striking the month preceding in the matter
			 following subparagraph (B).
			(b)Wife’s insurance
			 benefits
				(1)In
			 generalSection 202(b)(1) of such Act (42 U.S.C. 402(b)(1)) is
			 amended—
					(A)by striking
			 and ending with the month in the matter immediately following
			 clause (ii) and inserting and ending with the month in which she dies or
			 (if earlier) with the month;
					(B)by striking
			 subparagraph (E); and
					(C)by redesignating
			 subparagraphs (F) through (K) as subparagraphs (E) through (J),
			 respectively.
					(2)Conforming
			 amendmentSection 202(b)(4)(B) of such Act (42 U.S.C.
			 402(b)(4)(B)) is amended by striking (E), (F), (H), or (J) and
			 inserting (E), (G), or (I).
				(c)Husband’s
			 insurance benefits
				(1)In
			 generalSection 202(c)(1) of such Act (42 U.S.C. 402(c)(1)) is
			 amended—
					(A)by striking
			 and ending with the month in the matter immediately following
			 clause (ii) and inserting and ending with the month in which he dies or
			 (if earlier) with the month;
					(B)by striking
			 subparagraph (E); and
					(C)by redesignating
			 subparagraphs (F) through (K) as subparagraphs (E) through (J),
			 respectively.
					(2)Conforming
			 amendmentSection 202(c)(4)(B) of such Act (42 U.S.C.
			 402(c)(4)(B)) is amended by striking (E), (F), (H), or (J) and
			 inserting (E), (G), or (I).
				(d)Child’s
			 insurance benefitsSection 202(d)(1) of such Act (42 U.S.C.
			 402(d)(1)) is amended—
				(1)by striking
			 and ending with the month in the matter immediately preceding
			 subparagraph (D) and inserting and ending with the month in which such
			 child dies or (if earlier) with the month; and
				(2)by striking
			 dies, or in subparagraph (D).
				(e)Widow’s
			 insurance benefitsSection 202(e)(1) of such Act (42 U.S.C.
			 402(e)(1)) is amended by striking ending with the month preceding the
			 first month in which any of the following occurs: she remarries, dies, becomes
			 entitled in the matter following subparagraph (F) and inserting
			 ending with the month in which she dies or (if earlier) the month
			 preceding the earliest of the first month in which she remarries, the month in
			 which she becomes entitled.
			(f)Widower’s
			 insurance benefitsSection 202(f)(1) of such Act (42 U.S.C.
			 402(f)(1)) is amended by striking ending with the month preceding the
			 first month in which any of the following occurs: he remarries, dies, or
			 becomes entitled in the matter following subparagraph (F) and inserting
			 ending with the month in which he dies or (if earlier) the month
			 preceding the earliest of the first month in which he remarries, the month in
			 which he becomes entitled.
			(g)Mother’s and
			 father’s insurance benefitsSection 202(g)(1) of such Act (42
			 U.S.C. 402(g)(1)) is amended—
				(1)by inserting
			 the month in which he or she dies or (if earlier) after
			 and ending with in the matter following subparagraph (F);
			 and
				(2)by striking
			 he or she remarries, or he or she dies and inserting or
			 he or she remarries.
				(h)Parent’s
			 insurance benefitsSection 202(h)(1) of such Act (42 U.S.C.
			 402(h)(1)) is amended by striking ending with the month preceding the
			 first month in which any of the following occurs: such parent dies,
			 marries, in the matter following subparagraph (E) and inserting
			 ending with the month in which such parent dies or (if earlier) the
			 month preceding the first month in which such parent marries.
			(i)Disability
			 insurance benefitsSection 223(a)(1) of such Act (42 U.S.C.
			 423(a)(1)) is amended by striking ending with the month preceding
			 whichever of the following months is the earliest: the month in which he
			 dies, in the matter following subparagraph (D) and inserting the
			 following: ending with the month in which he dies or (if earlier) with
			 the month preceding the earlier of and by striking the comma after
			 216(l)).
			(j)Benefits at age
			 72 for certain uninsured individualsSection 228(a) of such Act
			 (42 U.S.C. 428(a)) is amended by striking the month preceding in
			 the matter following paragraph (4).
			3.Computation and
			 payment of last monthly payment
			(a)Old-Age and
			 survivors insurance benefitsSection 202 of the
			 Social Security Act (42 U.S.C. 402) is
			 amended by adding at the end the following new subsection:
				
					(z)Last payment of monthly insurance benefit terminated by
		  deathThe amount of any
				individual’s monthly insurance benefit under this section paid for the month in
				which the individual dies shall be an amount equal to—
						(1)the amount of such
				benefit (as determined without regard to this subsection), multiplied by
						(2)a fraction—
							(A)the numerator of
				which is the number of days in such month preceding the date of such
				individual’s death, and
							(B)the denominator of
				which is the number of days in such month,
							rounded,
				if not a multiple of $1, to the next lower multiple of $1. This subsection
				shall apply with respect to such benefit after all other adjustments with
				respect to such benefit provided by this title have been made. Payment of such
				benefit for such month shall be made as provided in section
				204(d)..
			(b)Disability
			 insurance benefitsSection 223 of such Act (42 U.S.C. 423) is
			 amended by adding at the end the following new subsection:
				(k)Last payment of benefit
		  terminated by deathThe amount of any
				individual’s monthly benefit under this section paid for the month in which the
				individual dies shall be an amount equal to—
						(1)the amount of such
				benefit (as determined without regard to this subsection), multiplied by
						(2)a fraction—
							(A)the numerator of
				which is the number of days in such month preceding the date of such
				individual’s death, and
							(B)the denominator of
				which is the number of days in such month,
							rounded,
				if not a multiple of $1, to the next lower multiple of $1. This subsection
				shall apply with respect to such benefit after all other adjustments with
				respect to such benefit provided by this title have been made. Payment of such
				benefit for such month shall be made as provided in section
				204(d)..
			(c)Benefits at age
			 72 for certain uninsured individualsSection 228 of such Act (42
			 U.S.C. 428) is amended by adding at the end the following new
			 subsection:
				(i)Last payment of benefit
		  terminated by deathThe amount of any
				individual’s monthly benefit under this section paid for the month in which the
				individual dies shall be an amount equal to—
						(1)the amount of such
				benefit (as determined without regard to this subsection), multiplied by
						(2)a fraction—
							(A)the numerator of
				which is the number of days in such month preceding the date of such
				individual’s death, and
							(B)the denominator of
				which is the number of days in such month,
							rounded,
				if not a multiple of $1, to the next lower multiple of $1. This subsection
				shall apply with respect to such benefit after all other adjustments with
				respect to such benefit provided by this title have been made. Payment of such
				benefit for such month shall be made as provided in section
				204(d)..
			4.Modification of
			 computation of lump-sum death paymentsThe first sentence of section 202(I) of such
			 Act (42 U.S.C. 402(I)) is amended by striking three times and
			 all that follows through smaller and inserting 47 percent
			 of such individual’s primary insurance amount, or an amount equal to $255,
			 whichever is greater.
		5.Disregard of
			 benefit for month of death under family maximum provisionsSection 203(a) of the
			 Social Security Act (42 U.S.C. 403(a))
			 is amended by adding at the end the following new paragraph:
			
				(11)Notwithstanding any other provision of this
				Act, in applying the preceding provisions of this subsection (and determining
				maximum family benefits under column V of the table in or deemed to be in
				section 215(a) as in effect in December 1978) with respect to the month in
				which the insured individual’s death occurs, the benefit payable to such
				individual for that month shall be
				disregarded.
				.
		6.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to deaths occurring in the first month
			 beginning more than 90 days after the date of enactment of this Act.
		
